UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-6571



TYRONE LORENZO ROBINSON,

                  Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF PUBLIC SAFETY, Highway Patrol;
JOSEPH FRANKLIN CLIPSE, in his individual and official capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (2:06-cv-01288-SB)


Submitted:     March 25, 2008                 Decided:   June 10, 2009


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Lorenzo Robinson, Appellant Pro Se.        Marshall Hodges
Waldron, Jr., CAROLINA LITIGATION ASSOCIATES, LLC, Bluffton, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tyrone Lorenzo Robinson appeals the district court’s

orders granting summary judgment in Defendants’ favor in this

action filed under 42 U.S.C. § 1983 (2000), and denying Robinson’s

Fed. R. Civ. P. 59(e) motion.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   Robinson v. S.C. Dep’t of Pub. Safety, No.

2:06-cv-01288-SB (D.S.C. Mar. 15, 2007; Nov. 5, 2007).      We deny

Robinson’s motions for default judgment and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




                                - 2 -